Citation Nr: 1551036	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to May 29, 2014, and in excess of 30 percent since May 29, 2014.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 1972.

This appeal is before the Board of Veterans' Appeals (Board) from October 2011 and May 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2011 rating decision on appeal granted service connection for PTSD and assigned an initial 10 percent evaluation, effective January 14, 2011.  During the pendency of the appeal, in a May 2014 rating decision, the RO granted a higher rating of 30 percent for PTSD, effective May 29, 2014.  The Veteran has continued to dispute his assigned disability evaluation for his PTSD since discharge from service.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in April 2015, the Board remanded the case for further development.  In accordance with the remand, the record now reflects private treatment records from Dr. H.J. from 2011 to the present, and VA treatment records from April 2014 to the present.  As such, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. From January 14, 2011, to May 28, 2014, the Veteran's PTSD is most appropriately characterized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

2. As of May 29, 2014, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1. From January 14, 2011, to May 28, 2014, the criteria for an evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2. As of May 29, 2014, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board finds that the notice requirements have been satisfied.  With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient VCAA notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained service treatment records, VA treatment records, and all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in September 2011 and May 2014 for his PTSD.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.




II.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been currently evaluated as 10 percent disabling, effective January 14, 2011, and as 30 percent disabling, effective May 29, 2014, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Private treatment records from April 2011 to July 2015 reflect the Veteran's regular mental health treatment for PTSD and depression symptoms.  In April 2011, the private treatment records included diagnoses of chronic PTSD, mild to moderate major depressive disorder, and panic disorder without agoraphobia.  The Veteran reported disturbing images and thoughts about his service in Vietnam, dreams and nightmares of being followed and attacked, trouble remembering important parts of his stressful military experience, and had extreme fear of dying and losing control or going crazy.  As a result, he avoided thinking or talking about Vietnam.  The Veteran also reported one to two full, moderately distressing panic attacks a day; depression; anxiety; restlessness; difficulty sleeping, concentrating, and focusing; insomnia; anger and bursts of anger; hypervigilance; guilt; loss of libido and impaired sexual performance; and a physical response of heart pounding, trouble breathing, and sweating when reminded of his time in Vietnam.  As far as occupational impairment, the Veteran worked at a department store as a salesperson but stated, without more detail, that he was sometimes prevented from working.  The Veteran reported loss of interest in activities he used to enjoy, feeling distant and cut off from others, and feeling emotionally numb and unable to have a loving or close feeling towards his wife.  A non-VA psychiatrist found the Veteran to be anxious, restless, alert and oriented, and a reliable historian, and to have some tangential thinking, normal speech, good eye contact, somehow circumstantial and tangential thought process, slightly affected attention and concentration, and fair insight and judgment.  See VBMS, 4/4/11 Private Treatment Record.

However, the Veteran's symptomatology appears to have been temporarily severe in April 2011 as his symptomatology improved the next month and remained consistently so until May 2014.  During this period, the Veteran reported anxiety, restlessness, depression, difficulty sleeping, and hyperarousal symptoms.  Regarding the Veteran's occupational situation, he continued to work as a salesperson part-time and did not report any issues until April 2014, at which point he merely stated that he had "some issues" related to his job.  Socially, the Veteran stated that he felt isolated at times, felt he needed time to be by himself all the time, and reported a general discomfort in crowds, but yet felt comfortable meeting new Vietnam veterans and attending the Vietnam War homecoming.  Additionally, he became involved at his church and contemplated going to the American Legion.

At a September 2011 VA examination for PTSD, the Veteran reported his current mental health symptomatology and his current psychosocial status.  Upon objective evaluation, the VA examiner found that the Veteran was a reliable historian with orientation, communication, speech, memory, and concentration within normal limits; appropriate appearance, hygiene, behavior, and thought processes; good eye contact; normal affect and mood and abstract thinking; no panic attacks, suspiciousness, delusions, hallucinations, obsessive-compulsive behavior, slowness of thought or confusion, or suicidal or homicidal ideation; the ability to understand directions; and no impairment in judgment.  Additionally, the examiner determined that there was minimal impact on the Veteran's ability to keep a job and that the Veteran was capable of managing benefit payments in his own interest.  Specifically, the examiner described the Veteran's current psychiatric impairment as mild or transient psychiatric symptoms that caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress, which warrants a rating of 10 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner stated that the Veteran was currently able to establish and maintain effective work/school and social relationships, was able to maintain effective family role functioning, and had occasional interference with recreation or leisurely pursuits because of his reported drop in interest.

VA treatment records from January 2012 to November 2013 reflect that the Veteran had mild situational depression and experienced one to two nightmares a month about his war experiences and flashbacks when he heard helicopters.  However, the records also state that the Veteran denied the need for a mental health evaluation.  See VBMS, 12/3/13 VAMC Other Outputs/Reports (VAMC Durham 6/22/09-11/21/13), p. 18, 37, 40, 47.

At a May 2014 VA examination, the Veteran reported his current mental health symptomatology and his current psychosocial status.  Upon objective evaluation, the VA examiner found that the Veteran's current psychiatric symptoms were best characterized as minimal to mild and resulted in no more than slight impairment in social, occupational, and educative functioning at this time.  Moreover, the examiner determined that the Veteran was generally functioning quite well with some meaningful interpersonal relationships.  Specifically, the Veteran reported semi-regular contact and good relationships with his siblings; improvement in his relationship with his wife, which was good at that time; and good relationships with his children and grandchildren.  He also stated that he was socially active at his church and regularly engaged in numerous leisure activities.  The Veteran was also able to successfully maintain his continuing education requirements for his real estate license, and continued to work part-time without notable impact from his psychiatric symptoms.  Additionally, he reported a "pretty good" relationship with his supervisors and co-workers, and denied any recent problems due to behavioral issues other than one disagreement with a customer who insisted on something that was against company policy, from whom the Veteran walked away.  The Veteran opined that his mental health symptoms impacted his work functioning in that if he got depressed, it would stymie his work as he became not as outgoing, he would pull back, and his mood would change.  However, he tried not to let it affect him and denied any missed work or disciplinary actions as a result.  As such, the examiner summarized the Veteran's level of occupational and social impairment as mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, which equates to the rating criteria for the assignment of 10 percent under 38 C.F.R. § 4.130, Diagnostic Code, 9411.  See VBMS, 7/24/15 CAPRI, p. 47-57.

VA treatment records from May 2014 to June 2015 merely reflect prior notes regarding the Veteran's possible PTSD and negative depression screening.  They also include the Veteran's symptoms of one to three nightmares per month about his war experiences and flashbacks when he heard helicopters.  See VBMS, 7/24/15 CAPRI (Durham 5/5/14-7/10/15), p. 3, 62.

Private treatment records from July 2014 to July 2015 reflect the Veteran's continued mental health treatment for PTSD and symptoms.  The Veteran's symptoms included anxiety; moodiness; hyperarousal symptoms; depression; hypervigilance; restlessness; nightmares and flashbacks; thought-blocking, word-searching, and delayed thought; and obsessive thoughts about being safe.  The Veteran stated that he was still working part-time as a salesperson.  Additionally, the Veteran experienced increased social impairment as he stated that he had problems socializing, stayed home most of the time, did not go out unless he had to, withdrew from people and did not interact much with his friends, and had a general mistrust in people and a general discomfort in crowds.  See VBMS, 8/14/15 Private Treatment Records (Dr. H.J. 4/11-7/27/15).

During this period, the Veteran's GAF scores ranged from 45 to 71.  In April 2011, his GAF score was 45, but it increased to 71 in September 2011.  See VBMS, 4/4/11 Private Treatment Records (Dr. H.J. 4/6/11); 9/11 VA Examination.  Beginning in January 2014, the Veteran's non-VA psychiatrist consistently reported GAF scores of 49.  See VBMS, 8/14/15 Private Treatment Record (Dr. H.J. 4/11-7/27/15), p. 9, 11, 15; 6/14/14 Private Treatment Record (Dr. H.J. 4/17/14).

Based on a careful review of all of the evidence, the Board finds that an initial rating in excess of 10 percent for the Veteran's PTSD prior to May 29, 2014, is not warranted.  Further, the Board concludes that a rating in excess of 30 percent for the period beginning May 29, 2014, is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

From January 14, 2011, to May 28, 2014, the Board finds that the Veteran's PTSD is more appropriately characterized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  During this period, the Veteran exhibited symptoms such as anxiety, avoidance, anxiety, restlessness, hyperarousal, depression, difficulty sleeping, and nightmares and flashbacks.  However, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for 30 percent rating, which requires occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the Board acknowledges that the Veteran seemed to exhibit symptoms that were more frequent, severe, or of longer duration in April 2011, they quickly dissipated and did not reemerge during this period.  Additionally, during this period, the Veteran was able to maintain his part-time position in retail without any issues, was involved with his church, and was able to interact and meet new veterans and attend a Vietnam War homecoming event with no problems.  Moreover the September 2011 VA examiner opined that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  As such, in view of these factors, the Board finds that prior to May 29, 2014, the Veteran's service-connected PTSD does not warrant an evaluation higher than 10 percent.

As of May 29, 2014, the Board finds that the Veteran's PTSD is more appropriately characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During this period, the Veteran exhibited symptoms such as nightmares and flashbacks; anxiety; moodiness; hyperarousal; depression; hypervigilance; restlessness; thought-blocking, word-searching, and delayed thought; and obsessive thoughts about being safe.  However, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for 50 percent rating, which requires reduced reliability and productivity.  The Veteran did not exhibit symptoms commensurate with those listed in the rating criteria for the 50 percent rating, such as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Rather, the evidence of record shows that the Veteran was able to maintain good relationships with his wife, siblings, and children; be socially active at his church, attending service every Sunday and singing in the men's choir, which practiced weekly; be involved in the Layman's Club, which met monthly; be regularly engaged in numerous leisure activities, such as going to the movies, watching TV, reading, and spending time on the computer looking up homes and travel deals; successfully maintain his continuing education requirements for his real estate license; and continue to work part-time without notable impact from his symptoms.  The evidence does not show that the Veteran experienced significant flattened affect as he was able to regularly engage in leisure activities and maintain good relationships with family members, colleagues, and church acquaintances.  Although the Veteran experienced nightmares and flashbacks, anxiety, depression, and hyperarousal, he did not at any time exhibit impairment in his speech, his thought processes, or memory, or impaired judgment or abstract thinking.  One such example of the Veteran's sound judgment is when he was able to walk away from a confrontation with a customer at his place of employment rather than escalating the situation or becoming violent.

Moreover, the May 2014 VA examiner actually opined that the Veteran's symptoms warranted a 10 percent rating.  However, the Veteran subsequently reported an increase in social impairment as he withdrew from people, stayed home most of the time, and developed a general mistrust in people and a general discomfort in crowds.  As such, in view of these factors, the Board finds that, as of May 29, 2014, the Veteran's service-connected PTSD does not warrant an evaluation higher than 30 percent, as even a 30 percent rating could be seen as generous, given the minimal social and occupational impairment demonstrated by the evidence of record and the absence of any evidence of reduced reliability and productivity occupationally or socially.

The Board acknowledges the Veteran's argument in his February 2012 Notice of Disagreement that the RO disregarded the Veteran's private psychiatrist's opinion that the Veteran had serious impairments occupationally and socially and who provided a GAF scores of 45 and 49.  The Board recognizes that GAF scores ranging from 41 to 50 reflect serious symptoms or a serious impairment in social, occupational, or school functioning.  Although Dr. H.J. provided GAF scores within this range, the Board finds that the evidence as a whole does not support this level of impairment.  Despite his symptoms and the GAF scores, the Veteran was able to be involved in his church; have good relationships with his wife, siblings, and children; continue working part-time with minimal impact; and fulfill his continuing education requirements for his real estate license.  Furthermore, the Board finds an absence of serious impairments and symptoms, such as suicidal ideations, severe obsessional rituals, frequent shoplifting, inability to keep a job, or inability to have any friends.  As such, after weighing all of the evidence of record, the Board finds that the determination of serious impairments and serious symptoms is not appropriate.  Moreover, GAF scores are not the determinative factor in assigning disability ratings.  It is merely one of several factors.

The Board also notes the Veteran's argument, in his September 2014 correspondence titled as a Notice of Disagreement, that a higher initial rating is more appropriate with an earlier  effective date.  However, for the reasons described above, a rating in excess of 10 percent is not warranted prior to May 29, 2014, and a rating in excess of 30 percent is not warranted for the period beginning May 29, 2014.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III. Extraschedular Consideration

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedule consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

From January 14, 2011, to May 28, 2014, entitlement to a disability rating in excess of 10 percent for PTSD is denied.

As of May 29, 2014, entitlement to a disability rating in excess of 30 percent for PTSD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


